DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a system and method for detecting malicious activities in a ride-hailing platform which includes  identifying a set of trips from historical data to form training data having one or more malicious trips and one or more benign trips, training a classifier based on a plurality of features of the set of trips in the training data to identify whether a given trip is malicious or benign, wherein the plurality of features comprise identification numbers of devices associated with the set of trips, and latitude/longitude information of the set of trips in the training data, deploying the classifier to classify new trips in the ride-hailing platform for a first period of time to obtain a plurality of malicious trip candidates, storing the plurality of malicious trip candidates in a staging database for a second period of time for data cleansing based on supplementary data collected during the second period of time for the plurality of malicious trip candidates, wherein a malicious trip candidate is removed from the staging database when the corresponding supplementary data indicate that the malicious trip candidate is false-positively classified, fetching, from the staging database, a set of malicious trip candidates that have been stored in the staging database longer than the second period of time, and re-training the classifier based on the plurality of features of trips in the set of malicious trip candidates. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876